 Case: 5:20-cv-01579-BYP Doc #: 22-1 Filed: 12/17/20 1 of 35. PageID #: 141




                      Exhibit 1
Collective Action Settlement Agreement
        and Release and Exhibits
    Case: 5:20-cv-01579-BYP Doc #: 22-1 Filed: 12/17/20 2 of 35. PageID #: 142




        COLLECTIVE ACTION SETTLEMENT AGREEMENT AND RELEASE

     Subject to Court approval, Carrefour Associates LLC, Crossroads Hospice of Cincinnati

LLC, Crossroads Hospice of Cleveland LLC, Crossroads Hospice of Dayton LLC, Crossroads

Hospice of Northeast Ohio LLC, and Perry Farmer, including their officers, directors,

shareholders, employees, representatives, corporate parents, corporate siblings, subsidiaries,

predecessors, successors, affiliates thereof, and otherwise related entities (collectively,

“Defendants”), and Trista L. Freeman, (“Named Plaintiff”) on behalf of herself individually, and

on behalf of a collective group of similarly situated individuals she seeks to represent, voluntarily

enter into this Settlement Agreement and Release (this “Agreement”) to settle all claims and issues

as set forth more fully below.

                                          I.      RECITALS

       WHEREAS, in Freeman v. Crossroads Hospice of Northeast Ohio LLC, et al., with Case

No. 5:20-cv-1579, filed in the United States District Court for the Northern District of Ohio, (“the

Action”), Named Plaintiff asserted claims against Defendants on behalf of herself and others

similarly situated under the Fair Labor Standards Act (the “FLSA”), 29 U.S.C. § 201 et seq., and

the Ohio Revised Code § 4111.03(D) and § 4113.15, alleging unpaid overtime, liquidated

damages, attorneys’ fees, costs, expenses, and interest; and

       WHEREAS, Defendants deny Named Plaintiff’s allegations, and further deny any

wrongdoing, or legal liability, under any federal, state, or local laws pertaining to payment of

wages or compensation of any kind arising from any facts or conduct alleged in the Action; and

       WHEREAS, in order to avoid the burden, expense, risks and uncertainty of litigation, the

Parties have agreed to settle, and resolve, subject to the terms of this Agreement; and



                                               Page 1 of 22
    Case: 5:20-cv-01579-BYP Doc #: 22-1 Filed: 12/17/20 3 of 35. PageID #: 143




        WHEREAS, the purpose of this Agreement is to fully and finally settle all Released

Claims (as defined below) Named Plaintiff and any Claimants (as defined below) may have against

Defendants; and

        NOW, THEREFORE, THE PARTIES AGREE, in consideration of the mutual

covenants and promises set forth in this Agreement, as well as the good and valuable consideration

provided for in this Agreement, and intending to be legally bound, to a full and complete settlement

of the Action and release of all claims on the following terms and conditions:

                                         II.    DEFINITIONS

        For purposes of this Agreement, and wherever used in this Agreement, and in all of its

exhibits, the terms set forth below shall have the following meanings:

        1.       “Potential Plaintiffs” means the group of approximately 225 current and former

hourly employees employed by Defendants in Ohio who worked more than 40 hours in a

workweek and who were paid additional compensation, including “Oncall” pay and “Emergency

Incentive Pay”, during the Covered Period and who have at least $10.00 in alleged damages, as

defined below.

        2.       “Party-Plaintiff(s)” means Named Plaintiff and the current three Opt-in Plaintiffs:

Donna Comeaux, Tabitha McFadden, and Melissa Gazzuolo. Party-Plaintiffs and Potential

Plaintiffs will be collectively referred to as “Plaintiffs”.

        3.       “Claimant” means each Potential Plaintiff who completes, signs, and submits a

valid and timely Claim Form, and includes the Party-Plaintiffs.

        4.       “Plaintiffs’ Counsel” means Nilges Draher LLC.

        5.       “Covered Period” refers to the period from July 6, 2017 through October 20, 2020,



                                               Page 2 of 22
    Case: 5:20-cv-01579-BYP Doc #: 22-1 Filed: 12/17/20 4 of 35. PageID #: 144




which reflects the data produced by Defendants and used for settlement negotiations.

       6.        “Court” means United States District Court for the Northern District of Ohio.

       7.        “Approval Order” means the Court’s Order approving this Settlement.

       8.        “Global Settlement Fund” means the gross settlement amount of $50,000.00, which

is the total amount of funds available for payment to Plaintiffs for claims asserted in the Action,

including but not limited to unpaid and/or untimely payment of wages, overtime, liquidated

damages, attorneys’ fees, penalties, costs, expenses, the Settlement Administrator costs, interest,

the Service Award, and any other monetary claims related to the payment of wages. The Global

Settlement Fund includes the Settlement Administrator Costs. The Global Settlement Fund does

not include Defendants’ share of any payroll taxes associated with any portions of the Settlement

Awards designated as wages under IRS Form W-2.

       9.        “Net Settlement Fund” means the amount available for individual Settlement

Awards to the Plaintiffs, after deducting all attorneys’ fees, costs, expenses, the Settlement

Administrator Costs, and the Service Award.

       10.       “Settlement” means the Parties’ resolution of the Action as to Named Plaintiff and

the Claimants.

       11.       “Released Parties” means Defendants and any of their officers, directors,

shareholders, employees, representatives, corporate parents, corporate siblings, subsidiaries,

predecessors, successors, affiliates thereof, and otherwise related entities and any other persons

acting by, through, under, or in concert with, any of these persons or entities, and their successors.

       12.       “Released Claims” means that Named Plaintiff and the Claimants that cash their

settlement checks will release the Released Parties from all federal, state, and/or local wage-and-



                                            Page 3 of 22
    Case: 5:20-cv-01579-BYP Doc #: 22-1 Filed: 12/17/20 5 of 35. PageID #: 145




hour claims that were or could have been alleged in the Complaint (ECF No. 1), including but not

limited to unpaid wages, unpaid overtime compensation, liquidated damages, interest, attorneys'

fees and expenses pursuant to the FLSA and Ohio law through the Effective Date. In addition to

the Released Claims, Named Plaintiff will execute a global release of the Released Parties

through the Effective Date. The Released Claims and the additional release of Named Plaintiff do

not include release of claims for workers’ compensation, claims for unemployment, or claims that

cannot be released by law.

       13.     “Settlement Administrator” means Analytics Consulting, LLC.

       14.     “Settlement Administrator Costs” means all settlement administration fees,

expenses, and costs incurred by the Settlement Administrator directly or indirectly related to its

duties under this Agreement, including but not limited to all fees, expenses, and costs in connection

with the Global Settlement Fund and Net Settlement Fund, and those duties related to notice, check

cutting and mailing, reports to counsel, court filings, legal and accounting advice relating to the

establishment of the Net Settlement Fund and tax treatment and reporting of awards to Named

Plaintiff and Claimants, preparation of tax returns (and the taxes associated with such tax returns

as defined below), calculating Settlement Awards, and any other related duties.

       15.      “Settlement Award” means the amount of the Net Settlement Fund calculated

under Section X of this Agreement that would, or will, be paid to each Claimant.

       16.     “Service Award” means the payment made from the Global Settlement Fund to

Named Plaintiff for her services and expense in bringing and prosecuting the Action. The Service

Award is subject to the Court’s approval, and any amount that is not approved by the Court shall

become part of the Net Settlement Fund.



                                           Page 4 of 22
    Case: 5:20-cv-01579-BYP Doc #: 22-1 Filed: 12/17/20 6 of 35. PageID #: 146




       17.     “Notice of Settlement” means the forms approved by the Parties’ Counsel, and

subject to Court approval, that will be mailed via first-class U.S. mail to each Potential Plaintiff,

which will explain this Settlement and the claims process and provides each Potential Plaintiff

with the amount of his or her Settlement Award. A copy of the Notice of Settlement is attached as

Exhibit A.

       18.     “Claim Form” means a form approved by the Parties’ Counsel, and subject to Court

approval, that each Potential Plaintiff must sign, complete in full, and timely submit via first-class

U.S. mail within 90-days following mailing of the Notice of Settlement to recover a Settlement

Award. A copy of the Claim Form is attached as Exhibit B.

       19.     “Effective Date” means the date on which the Court approves this Settlement.

                            III.    NO ADMISSION OF LIABILITY

       20.     Defendants deny liability or wrongdoing of any kind associated with the claims

alleged in the Action. Consequently, this Agreement is a compromise, and shall not be construed

as an admission of liability, culpability, wrongdoing, or negligence by Defendants or the Released

Parties, for any purpose, and under any circumstance. This Agreement, as well as the negotiations

that occurred in connection with its creation, shall not constitute evidence with respect to any issue,

or dispute, in any lawsuit, legal proceeding, or administrative proceeding, except for legal

proceedings concerning the enforcement or interpretation of this Agreement. The Parties do not

concede any claims or defenses that were, or could have been, raised in the Action; rather, they

merely negotiated and reached a settlement to avoid further disputes and litigation and the

attendant inconvenience and expense.

       21.     This Settlement shall not become effective until the Court’s approval of this



                                            Page 5 of 22
    Case: 5:20-cv-01579-BYP Doc #: 22-1 Filed: 12/17/20 7 of 35. PageID #: 147




Settlement and dismissal of the Action with prejudice. If the Court does not approve this Settlement

for any reason, the Parties will attempt to address the Court’s concerns, and resubmit a revised

agreement, if possible. If the Parties cannot agree on a revised agreement on their own, the Parties

further agree to engage Mediator David P. Kamp for the purpose of helping the Parties to resolve

any disputes about the terms and conditions of any revised agreement to be re-submitted to the

Court. If the Court does not approve a re-negotiated agreement, this Agreement, or the re-

negotiated agreement, shall be terminated as of the date of the Court’s Order denying the same.

Upon termination of this Agreement, or any renegotiated agreement:

               a.         This Agreement and, if applicable, the re-negotiated agreement, shall have

               no force or effect and no Party shall be bound by any of its terms;

               b.         The stipulation that the Potential Plaintiffs are similarly-situated to Named

               Plaintiff under 29 U.S.C. § 216(b) and any other law, and any releases given, shall

               be null and void;

               c.         Nothing in this Agreement shall be used, or construed, by, or against, either

               of the Parties as a determination, admission, or concession of any issue of law or

               fact in the litigation; and

               d.         The Parties do not waive, and instead expressly reserve, their respective

               rights with respect to the prosecution and defense of the litigation.

                    IV.     CONSENT TO COURT-FACILITATED NOTICE

       22.     For purposes of this Settlement only, the Parties consent to Court-facilitated notice

to Potential Plaintiffs; they shall cooperate, and present to the Court for its approval, this




                                              Page 6 of 22
    Case: 5:20-cv-01579-BYP Doc #: 22-1 Filed: 12/17/20 8 of 35. PageID #: 148




Agreement, a proposed Court-facilitated notice, and such information as may be reasonably

requested by the Court for approving FLSA settlements and/or facilitated notice.

       23.     The Parties will cooperate, and take all necessary steps, to effectuate Court approval

of their intended settlement. More specifically, Defendants agrees to share with the Settlement

Administrator any information necessary to determine Settlement Awards and confirm the

distribution of settlement amounts among the Claimants. Such information may include, but is not

limited to, contact information, dates of employment and social security numbers. Potential

Plaintiffs are those with $10.00 or more damages using the data provided by Defendants for

mediation on November 12, 2020.

                     V.     SETTLEMENT TERMS AND CONDITIONS

       24.     Because the Parties agree to use their best, reasonable efforts, and to fully cooperate

with each other, to implement and effectuate the terms of this Agreement, to expedite the

settlement administration process, the Parties’ counsel are authorized to communicate directly with

the Settlement Administrator.

       25.     For purposes of this Settlement only, the Parties agree that Plaintiffs are similarly

situated under 29 U.S.C. § 216(b) of the FLSA.

      26.      In exchange for Released Claims, Defendants will pay each Claimant a Settlement

Award, as calculated under Section X of this Agreement.

      27.      For tax purposes, the Parties agree Settlement Awards will be designated as

follows: (1) For Settlement Awards that are $50 or more, the Settlement Award will be designated

as: (a) 50 percent taxable, wage income paid under Internal Revenue Service (“IRS”) Form W-2

and subject to ordinary payroll withholdings under federal and state law, and (b) 50 percent



                                           Page 7 of 22
    Case: 5:20-cv-01579-BYP Doc #: 22-1 Filed: 12/17/20 9 of 35. PageID #: 149




taxable, non-wage income paid under IRS Form 1099; (2) For Settlement Awards that are less than

$50, the Settlement Award will be designated as 100 percent taxable wage income paid under

Internal Revenue Service (“IRS”) Form W-2 and subject to ordinary payroll withholdings under

federal and state law. Defendants will pay Defendants’ share of any payroll taxes associated with

any portions of the Settlement Awards designated as wages under IRS Form W-2, and such

amounts will not be deducted from the Global Settlement Fund.

      28.      Plaintiffs’ Counsel may apply to the Court for a Service Award for Named Plaintiff

in the amount of $2,000.00 to be paid from the Global Settlement Fund, which Defendants will

not contest. For tax purposes, the Parties agree the Service Award will be designated as: (a) 50

percent taxable, wage income paid under Internal Revenue Service (“IRS”) Form W-2 and subject

to ordinary payroll withholdings under federal and state law, and (b) 50 percent taxable, non-wage

income paid under IRS Form 1099. Defendants will pay Defendants’ share of any payroll taxes

associated with the portion of the Service Award designated as wages under IRS Form W-2, and

such amounts will not be deducted from the Global Settlement Fund.

      29.      Each Claimant will receive an IRS Form 1099 and/or Form W-2 reflecting the

Settlement Award and/or Service Award check(s) paid to him or her under this Agreement.

Claimants will be responsible for any tax liability determined to be owed by Claimants by any

taxing authority with competent jurisdiction arising from the allocation of the Global Settlement

Fund as attorneys’ fees, costs, and expenses, Service Awards, taxable wage income, and taxable

non-wage income.

      30.      In the event of any dispute over a Plaintiff’s dates of employment, the Parties will

meet and confer in good faith to resolve the dispute. Defendants’ records produced to date shall



                                          Page 8 of 22
   Case: 5:20-cv-01579-BYP Doc #: 22-1 Filed: 12/17/20 10 of 35. PageID #: 150




control any dispute under this Paragraph and will have a rebuttable presumption of correctness. If

the Parties are unable to reach an agreement, the Mediator, David P. Kamp, shall decide the

dispute, and his decision will be final.

                    VI.      ATTORNEYS’ FEES, COSTS, AND EXPENSES

      31.      Plaintiffs’ Counsel will seek an order from the Court approving the payment of

their (a) fees for services, not to exceed one-third (1/3) of the Global Settlement Fund, and (b)

costs and litigation expenses, not to exceed a reasonable amount of costs and litigation expenses

actually expended by, or on behalf of, Plaintiffs. Defendants will not contest this application. Any

attorneys’ fees, costs, and litigation expenses approved by the Court will be paid from the Global

Settlement Fund. This Settlement is not conditioned upon the Court’s approval of Plaintiffs’

Counsel’s petition for fees, costs, and litigation expenses in any amounts, and any amounts not

approved by the Court will revert to the Net Settlement Fund.

       VII.     SETTLEMENT ADMINISTRATOR & ADMINISTRATOR COSTS

      32.      The Parties agree to retain a Settlement Administrator responsible for:

               a.         Issuing all funds from the Global Settlement Fund;

               b.         Determining and finalizing the Settlement Awards and the tax withholding

               amounts and employer payroll tax amounts for Claimants, as applicable;

               c.         Promptly apprising the Parties’ counsel of the activities of the Settlement

               Administrator, timely responding to inquiries of the Parties or their counsel, and

               copying the Parties’ counsel on material correspondence;

               d.         Mailing Settlement checks (or other negotiable instrument) to all Claimants;

               e.         Wiring Plaintiffs’ Counsel’s attorneys’ fees, expenses, and costs;



                                              Page 9 of 22
Case: 5:20-cv-01579-BYP Doc #: 22-1 Filed: 12/17/20 11 of 35. PageID #: 151




         f.     Mailing the Service Award to Named Plaintiff in accordance with this

         Agreement and Order of the Court;

         g.     Mailing reminder postcards to Claimants who have not cashed their

         Settlement checks no later than 30 days before the check void date;

         h.     Issuing IRS Forms W-2, 1099, and W-9 (if required) for all payments to

         each Claimant and to Plaintiff;

         i.     Ascertaining current addresses and addressees’ information for each Notice

         of Settlement returned as undeliverable;

         j.     Referring to Plaintiffs’ Counsel all inquiries by Potential Plaintiffs the

         Settlement Administrator cannot resolve and/or which involve matters not within

         the Settlement Claim Administrator’s duties specified in this Agreement;

         k.     Promptly notifying the Plaintiffs’ Counsel of any material requests or

         communications made by any Potential Plaintiff who receives the Notice of

         Settlement;

         l.     Maintaining adequate records of its activities, including the date of the

         mailing of the Notices of Settlement, receipt of returned mail, and other

         communications, and attempted communications, with Potential Plaintiffs, and

         providing the Parties’ counsel with weekly reports regarding the same;

         m.     Confirming, in writing to the Parties’ counsel and the Court, its completion

         of the administration of this Settlement and retaining copies of all endorsed

         Settlement checks; and




                                    Page 10 of 22
   Case: 5:20-cv-01579-BYP Doc #: 22-1 Filed: 12/17/20 12 of 35. PageID #: 152




                n.       Such other tasks as customarily and regularly performed by a settlement

                administrator and as the Parties mutually agree.

       33.      Settlement Administrator Costs shall be paid from the Global Settlement Fund.

                 VIII.     SETTLEMENT ADMINISTRATION TIMELINE

       34.      Within 7-days of the Effective Date, the Settlement Administrator shall open an

interest-bearing bank account, which will hold the Global Settlement Fund. Within 14-days of the

Effective Date, (the “Data Delivery Date”), Defendants shall provide the Settlement Administrator

with an Excel chart listing the names, social security numbers, last known addresses, and “JLID”

numbers for the Party-Plaintiffs and all Potential Plaintiffs whose alleged damages exceed $10, as

that information exists in Defendants’ records. The Settlement Administrator shall attempt to

confirm the accuracy of the Potential Plaintiffs’ addresses through the United States Post Office’s

National Change of Address database and shall mail the Notice of Settlement to any updated

address obtained therefrom.

       35.      Within 10-days of the Data Delivery Date, as directed by the Settlement

Administrator, Defendants shall deposit $50,000.00 into the interest-bearing bank account opened

by the Settlement Administrator.

       36.      Within 4-days of the Data Delivery Date or 21-days of the Effective Date,

whichever is sooner, the Settlement Administrator shall send to Plaintiffs’ Counsel by wire or mail

its attorneys’ fees and litigation costs.

       37.      Within 4-days of the Data Delivery Date or 21-days of the Effective Date,

whichever is sooner, the Settlement Administrator shall send via first-class mail Named Plaintiff’s

Service Award.



                                            Page 11 of 22
   Case: 5:20-cv-01579-BYP Doc #: 22-1 Filed: 12/17/20 13 of 35. PageID #: 153




      38.      Within 14-days of the Data Delivery Date, the Settlement Administrator will

calculate the Settlement Award for each Potential Plaintiff under the formula described in Section

X of this Agreement.

      39.      Within 20-days of the Data Delivery Date, the Settlement Administrator shall mail

to all Potential Plaintiffs the Notice of Settlement, Claim Form, and an enclosed, postage-paid

return envelope. If any Notice of Settlement is returned as undeliverable, the Settlement

Administrator will promptly attempt to locate such Potential Plaintiff through other reasonable and

legally acceptable means, and, if located, shall promptly mail an additional Notice of Settlement

to such person.

      40.      Each Potential Plaintiff shall have 90-days from the date Notice of Settlement is

initially mailed under Paragraph 39 of this Agreement to submit his or her signed and completed

Claim Form, and any such submission must be postmarked, e-mailed, or facsimiled on, or before,

the 90th day from the date of initial mailing. Within 100 days from the date Notice of Settlement

is initially mailed under Paragraph 39 of this Agreement, the Settlement Administrator shall

provide the Parties’ Counsel a list Claimants and shall provide electronic copies of all timely

received and completed Claim Forms. In addition, copies of all timely received and completed

Claim Forms shall be provided to Defendants’ Counsel so that Defendants’ Counsel may, at its

option, file all Claim Forms with the Court. Should Defendants’ Counsel file such Claim Forms,

they will be redacted suitable for filing with the Court—i.e., removing addresses and other

personally identifying information—by Defendants’ Counsel prior to filing.

      41.      Within one 120-days from the date Notice of Settlement is initially mailed under

Paragraph 39 of this Agreement, the Settlement Administrator shall mail to Claimants their



                                          Page 12 of 22
   Case: 5:20-cv-01579-BYP Doc #: 22-1 Filed: 12/17/20 14 of 35. PageID #: 154




Settlement Awards. If possible, the Settlement Administrator will issue each Claimant one single

check representing the total amount of his or her Settlement Award by combining the wage and

non-wage portions of his or her Settlement Award. In accordance with the withholding and

reporting requirements set forth in this Agreement, the Settlement Administrator shall report the

wage income payments to the IRS on IRS Form W-2 and shall report the non-wage income on IRS

Form 1099.

                      IX.    GLOBAL SETTLEMENT FUND & TAXES

      42.      The Global Settlement Fund will be established as a “Qualified Settlement Fund”

within the meaning of Section 468B of the Internal Revenue Code of 1986, as amended, the Treas.

Reg. Section 1.468B-1, et seq., and shall be administered by the Settlement Administrator, subject

to the ultimate authority of the Court.

      43.      The Settlement Administrator shall serve as Trustee of the Global Settlement Fund

and shall act as a fiduciary with respect to the handling, management, and distribution of the Global

Settlement Fund, including the handling of tax-related issues and payments. The Settlement

Administrator shall act in a manner necessary to qualify the Global Settlement Fund as a Qualified

Settlement Fund and to maintain that qualification. The Parties shall cooperate to ensure such

treatment and shall not take a position in any filing or before any tax authority inconsistent with

such treatment. The Parties agree to any relation-back election required to treat the Global

Settlement Fund as a Qualified Settlement Fund from the earliest possible date.

      44.      The Parties recognize the wage and non-wage awards to Named Plaintiff and

Claimants will be subject to applicable tax withholding and reporting and employer payroll taxes.

The Settlement Administrator shall calculate the employer’s share of payroll taxes related to



                                           Page 13 of 22
   Case: 5:20-cv-01579-BYP Doc #: 22-1 Filed: 12/17/20 15 of 35. PageID #: 155




Settlement Award payments treated as wage income and, upon receipt of that calculation,

Defendants will, as directed by the Settlement Administrator, deposit into the interest-bearing bank

account opened by the Settlement Administrator a payment separate from the Global Settlement

Fund to pay the employer’s share of payroll taxes related to Settlement Award payments treated

as wage income.

      45.      All taxes (including any estimated taxes, interest, or penalties) arising with respect

to the income earned by the Global Settlement Fund, if any, including any taxes or tax detriments

that may be imposed on Defendants with respect to income earned for any period during which

the Global Settlement Fund does not qualify as a “Qualified Settlement Fund” for federal and state

income tax purposes (hereinafter “Settlement Fund Taxes”), and expenses and costs incurred in

connection with the operation and implementation of this paragraph (including, without limitation,

expenses of tax attorneys and/or accountants and mailing and distribution costs and expenses

relating to filing (or failing to file) any returns described herein or otherwise required to be filed

pursuant to applicable authorities) (hereinafter “Settlement Fund Tax Expenses”) shall be paid out

of the Global Settlement Fund. Further, Settlement Fund Taxes and Settlement Fund Tax Expenses

shall be treated as a cost of the administration of the Global Settlement Fund. The Parties agree to

cooperate with the Settlement Administrator, each other, and their tax attorneys and accountants

to the extent reasonably necessary to carry out the provisions set forth in this Section.

      46.      The Settlement Administrator shall satisfy all federal, state, local, and other

reporting requirements (including any applicable reporting with respect to attorneys’ fees and other

costs subject to reporting) and shall pay from the Global Settlement Fund any and all taxes, as well




                                           Page 14 of 22
   Case: 5:20-cv-01579-BYP Doc #: 22-1 Filed: 12/17/20 16 of 35. PageID #: 156




as any other obligations with respect to the payments or distributions not otherwise addressed in

this Agreement.

                       X.    SETTLEMENT AWARD CALCULATION

      47.      Defendants produced wage and hour data for 836 individuals, anonymously

identified by number only; except, Defendants identified Named Plaintiff as number 554, and the

other Party-Plaintiffs as follows: Comeaux (568); McFadden (290); and Gazzuolo (286).

      48.      The Parties agree that the Party-Plaintiffs will be paid a Settlement Award of not

less than $10.00.

      49.      The percentage share of estimated individual payments for all 836 individuals was

computed using payroll data from the maximum 3-year statute of limitations period at the time of

settlement using the model built by Plaintiff’s Counsel’s vendor. These percentage-shares were

then applied to the Net Settlement Fund to determine the Settlement Award payments.

      50.      Except for Party-Plaintiff McFadden, who is guaranteed a minimum payment of

$10.00 pursuant to Paragraph 48, 611 of the 836 original individuals were determined to have less

than $10.00 in damages. Accordingly, the Parties understand, for purposes of this Agreement,

including Named Plaintiff, there will be approximately 225 Potential Plaintiffs.

      51.      A list of proposed Settlement Award payments is attached as Exhibit C.

              XI.    REMAINDER OF THE GLOBAL SETTLEMENT FUND

      52.      All Settlement Award checks that are not negotiated by a Claimant within 180-days

of date issuance, as noted on the Settlement Award checks mailed by the Settlement Administrator

to the Claimants, shall be null and void; the associated funds shall not be redistributed among the

Claimants, any such funds shall belong to Defendants, and this Agreement shall remain binding



                                          Page 15 of 22
   Case: 5:20-cv-01579-BYP Doc #: 22-1 Filed: 12/17/20 17 of 35. PageID #: 157




on all of the Claimants.

      53.      The Parties agree that any funds remaining in the interest-bearing bank account

holding the Global Settlement Fund 200-days after the issuance of Settlement Award checks under

Paragraph 41 of this Agreement shall be returned by the Settlement Administrator to Defendants.

Any such payment under this paragraph shall be made within 221-days after the issuance of

Settlement Award checks under Paragraph 41 of this Agreement.

                                XII.     RELEASE OF CLAIMS

       54.     Claimants. By operation of participating in the Settlement and/or negotiating their

Settlement Awards, each Claimant forever and fully releases the Released Parties (as defined in

Paragraph 11) of all Released Claims (as defined in Paragraph 12) though the Effective Date.

       55.     Named Plaintiff. In addition to the Released Claims (as defined in Paragraph 12)

the Named Plaintiff also releases and discharges the Released Parties from all claims asserted, or

claims, rights, demands, liabilities, and causes of action that have been or could have been asserted,

under all federal, state, and/or local laws (“Service Award Released Claims”) though the Effective

Date. The Service Award Released Claims include any and all claims arising under federal, state,

and/or local law, including, but not limited to, all wage and hour laws, antidiscrimination laws, and

employee benefit laws. The Service Award Released Claims include, but are not limited to, all

claims arising under Title VII of the Civil Rights Act, the Americans with Disabilities Act, the

Civil Rights Act of 1991, the Federal Family Medical Leave Act, the Equal Pay Act, and the

statutes and regulations of any state relating to the foregoing, whether known or unknown, asserted

or unasserted, of any kind whatsoever, arising at any point prior to entry of the Approval Order,

including without limitation, claims for wages, damages, unpaid costs, penalties, liquidated



                                           Page 16 of 22
   Case: 5:20-cv-01579-BYP Doc #: 22-1 Filed: 12/17/20 18 of 35. PageID #: 158




damages, punitive damages, interest for unpaid regular or overtime wages, any related wage and

hour claims, interest on such claims, and attorney’s fees and costs related to any Service Award

Released Claims, whether at common law, pursuant to statute, ordinance, or regulation, in equity

or otherwise, from the beginning of time through the date of the Approval Order. The Service

Award Released Claims do not include claims for workers’ compensation, claims for

unemployment, or claims that cannot be released by law.

    XIII.        NON-DISPARAGEMENT, NEUTRAL REFERENCE, RETALIATION

       56.       Named Plaintiff agrees and covenants that she shall not defame or maliciously

disparage the Released Parties or take any other actions that would damage their respective

business interests, reputation or name. Defendants agree and covenant that they shall instruct

Named Plaintiff’s direct supervisor at the time of Named Plaintiff’s termination that he or she shall

not defame or maliciously disparage Named Plaintiff or take any other actions that would damage

her respective business interests, reputation or name. The Parties’ obligations with regard to non-

disparagement extend to, but are not limited to, disparaging text messages, e-mail

communications, and comments or postings on blogs, comment boards, and social media

networking websites made after this Agreement. This Agreement shall not be construed to prevent

Named Plaintiff or anyone else from providing truthful testimony or responses to governmental

inquiries. Should any prospective employer of Named Plaintiff contact Defendants to verify

employment, Defendants agree to provide the prospective employer only Named Plaintiff’s dates

of service and position(s) held at the Defendants’ business. By entering into this Agreement,

Defendants affirm that they will not retaliate against any Plaintiff and as required by the FLSA

and state law.



                                           Page 17 of 22
   Case: 5:20-cv-01579-BYP Doc #: 22-1 Filed: 12/17/20 19 of 35. PageID #: 159




                                      XIV.      NOTICES

        57.    All notices, requests, demands, and other communications required or permitted to

be given pursuant to this Agreement shall be in writing and shall be delivered personally or mailed,

postage prepaid, by first-class mail to the undersigned persons at their respective addresses:

       Plaintiffs’ Counsel:
                 Robi J. Baishnab (0086195)
                 34 N. High Street, Ste. 502
                 Columbus, Ohio 43215
                 Telephone: (614) 824-5770
                 Facsimile: (330) 754-1430 (Fax)
                 Email: rbaishnab@ohlaborlaw.com

               Hans A. Nilges (0076017)
               Shannon M. Draher (0074304)
               7266 Portage Street, N.W., Suite D
               Massillon, OH 44646
               Telephone: (330) 470-4428
               Facsimile: (330) 754-1430
               Email: hans@ohlaborlaw.com
                sdraher@ohlaborlaw.com

       Counsel for Defendants:
               David K. Montgomery (0040276)
               Jamie M. Goetz-Anderson (0083562)
               PNC Center, 26th Floor
               201 E. Fifth Street
               Cincinnati, OH 45202
               (513) 898-0050
               (513) 898-0051 (Fax)
               david.montgomery@jacksonlewis.com
               jamie.goetz-anderson@jacksonlewis.com

 XV.      CONSTRUCTION, INTERPRETATION, MODIFICATION, AND PUBLICITY

        58.    This Agreement constitutes the entire agreement between the Parties with respect

to the subject matter included in this Agreement and it shall supersede all prior and

contemporaneous negotiations between the parties. This Agreement shall be construed as a whole



                                          Page 18 of 22
   Case: 5:20-cv-01579-BYP Doc #: 22-1 Filed: 12/17/20 20 of 35. PageID #: 160




according to its fair meaning and intent, and not strictly for, or against, any party, regardless of

who drafted, or who was principally responsible for drafting, this Agreement, or any specific term

or condition in this Agreement. The Parties participated in the negotiation and drafting of this

Agreement and had available to them the advice and assistance of independent counsel. As such,

the Parties may not claim any ambiguity in this Agreement should be construed against another.

       59.     If there is a conflict between this Agreement and any other document related to this

Settlement, the Parties intend for this Agreement to control.

       60.     Except as expressly provided herein, this Agreement has not been executed in

reliance upon any other oral or written representations or terms, and no such extrinsic oral or

written representations or terms shall modify, vary, or contradict its terms. The Parties agree this

Agreement is to be construed according to its terms and it may not be varied, or contradicted, by

extrinsic evidence.

       61.     This Agreement shall be subject to, governed by, construed, enforced, and

administered in accordance with the laws of the State of Ohio, both in its procedural and

substantive aspects, and without regard for the principle of conflict of laws, and shall be subject to

the continuing jurisdiction of the Court. The Parties agree that if either Party breaches any of the

terms and conditions of this Agreement, the non-breaching Party shall be entitled to reasonable

attorneys’ fees and expenses incurred to enforce the terms and conditions contained herein and as

determined by a court of competent jurisdiction.

       62.     If any provision of this Agreement, except the Release, is held by a court of

competent jurisdiction to be void, voidable, unlawful, or unenforceable the remaining portions of




                                           Page 19 of 22
   Case: 5:20-cv-01579-BYP Doc #: 22-1 Filed: 12/17/20 21 of 35. PageID #: 161




this Agreement will remain in full force and effect to the extent the effect of this Agreement, as

well as the obligations of the Parties, remains materially the same.

       63.       This Agreement may not be modified or amended, except in writing, signed by the

Parties or their counsel, and as approved by the Court. This Agreement, any amendments or

modifications to it, and any other documents required or contemplated to be executed in order to

consummate this Agreement, may be executed in one or more counterparts, each of which shall be

deemed an original of this Agreement. All counterparts of any such document together shall

constitute one and the same instrument. A photocopy, facsimile, or digital image of an executed

counterpart shall be enforceable and admissible as an original.

       64.       This Agreement is binding upon, and shall inure to the benefit of, the Parties.

Without limiting the foregoing, this Agreement specifically shall inure to the benefit of

Defendants as well as their officers, directors, shareholders, employees, representatives, corporate

parents, corporate siblings, subsidiaries, predecessors, successors, affiliates thereof, and otherwise

related entities; likewise, this Agreement shall be binding upon Plaintiff’s, and the Claimants’,

spouses, children, heirs, assigns, administrators, executors, beneficiaries, conservators, successors,

and offspring.

                           XVI.     CONTINUING JURISDICTION

       65.       The Parties agree that their Joint Motion for Settlement Approval will include a

request for the Court to retain continuing jurisdiction to construe, interpret, and enforce the

provisions of this Agreement; to supervise the administration and distributions from the Global

Settlement Fund; and to hear and adjudicate any dispute or litigation arising from, or related to,

this Agreement, or issues of law and facts asserted in the Action.



                                           Page 20 of 22
DocuSign Envelope ID: 21D1BF8C-16E8-48D9-9745-BAD088DED3F6
                Case: 5:20-cv-01579-BYP Doc #: 22-1 Filed: 12/17/20 22 of 35. PageID #: 162




                   WHEREFORE, having fully read and understood the terms of this Agreement, the Parties

            sign their names below with the intention that they shall be bound by it.


             DATED:      12/17/2020                PLAINTIFF TRISTA FREEMAN



                                                   ________________________________________



                                                   DEFENDANT CARREFOUR ASSOCIATES LLC
             DATED:

                                                   By: ____________________________________



                                                   Its: ____________________________________




                                                   DEFENDANT CROSSROADS HOSPICE OF
             DATED:
                                                   CINCINNATI LLC


                                                   By: ____________________________________



                                                   Its: ____________________________________




                                                   DEFENDANT CROSSROADS HOSPICE OF
             DATED:
                                                   CLEVELAND LLC


                                                   By: ____________________________________




                                                             Page 21 of 22
    Case: 5:20-cv-01579-BYP Doc #: 22-1 Filed: 12/17/20 23 of 35. PageID #: 163




                              Its: ____________________________________




                              DEFENDANT CROSSROADS HOSPICE OF
 DATED:
                                 DAYTON LLC


                              By: ____________________________________



                              Its: ____________________________________


                                  DEFENDANT CROSSROADS HOSPICE OF
 DATED:
                                  NORTHEAST OHIO LLC


                              By: ____________________________________



                              Its: ____________________________________


 DATED:                           DEFENDANT PERRY FARMER


                              By: ____________________________________



                              Its: ____________________________________




                                                                          25756081.1
4838-5699-2724, v. 1




                                   Page 22 of 22
Case: 5:20-cv-01579-BYP Doc #: 22-1 Filed: 12/17/20 24 of 35. PageID #: 164




                    Exhibit A
                     Settlement Notice




                                   1
      Case: 5:20-cv-01579-BYP Doc #: 22-1 Filed: 12/17/20 25 of 35. PageID #: 165




            NOTICE OF SETTLEMENT OF COLLECTIVE ACTION LAWSUIT

 You are receiving this notice because you are a potential member of a collective action and
        eligible to participate in a settlement. A federal court approved this notice.
                            This is not a solicitation from a lawyer.

This notice is being sent to current and former hourly employees employed by Carrefour
Associates LLC, Crossroads Hospice of Cincinnati LLC, Crossroads Hospice of Cleveland
LLC, Crossroads Hospice of Dayton LLC, Crossroads Hospice of Northeast Ohio LLC, and/or
Perry Farmer (“Defendants”) in Ohio who worked more than 40 hours in a workweek and
who were paid additional compensation, including “Oncall” pay and “Emergency Incentive
Pay”, and who have at least $10.00 in alleged damages as determined through the Court-
approved settlement, from July 6, 2017 through October 20, 2020. You are receiving this
Notice because Defendants’ records indicate that you fit this definition. Accordingly, you will
receive a payment from a collective action settlement if you timely complete and return the
enclosed form.

A former employee of Defendants filed a lawsuit alleging that Defendants failed to pay her and
others like her all overtime earned because of Defendants’ alleged failure to properly calculate the
regular rate for the purposes of paying overtime compensation. Defendants specifically deny any
such failure and maintain that they paid their employees accurately and lawfully. The Parties have
entered into this settlement solely with the intention of avoiding further disputes and litigation with
the attendant inconvenience and expense.

Under the allocation formula created by the settlement, you are estimated to receive approximately
$__________, subject to deductions for applicable taxes. The final amount to which you may be
entitled may be higher or lower than the estimated amount.

              Your legal rights may be affected and you have a choice to make now.

              READ THIS ENTIRE NOTICE COMPLETELY AND CAREFULLY.

            YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT:
           By returning a properly completed Claim Form and Release, you agree to
RETURN THE participate in the settlement, receive a monetary settlement payment, and
 CONSENT   release your claims as further described below. You must timely return a
   FORM    properly completed Claim Form and Release postmarked, emailed, or faxed
           by [90 days from date of mailing], in order to participate in settlement.

           If you do not wish to participate in or be bound by the settlement, you should
  DO NOT
           not return the Claim Form and Release. If you do not timely return a properly
RETURN THE
           completed Claim Form and Release postmarked, emailed, or faxed by [90
 CONSENT
           days from date of mailing], you will not receive a settlement payment, and
   FORM
           you will not release any claims.




                                                  2
      Case: 5:20-cv-01579-BYP Doc #: 22-1 Filed: 12/17/20 26 of 35. PageID #: 166




                                        BASIC INFORMATION
1. Why did I get this notice?

You have received this notice because Defendants’ records show that you currently work or
previously worked as an hourly employee employed by Defendants in Ohio, worked more than 40
hours in a workweek, were paid additional compensation, including “Oncall” pay and “Emergency
Incentive Pay”, and have at least $10.00 in alleged damages as determined through the Court-
approved settlement, from July 6, 2017 through October 20, 2020.

The Court ordered that you be sent this notice because you have a right to know about the settlement
of this collective action lawsuit that affects your rights. This notice explains the lawsuit, the
settlement, your legal rights, and what benefits are available.

The Court overseeing the lawsuit is the United States District Court for the Northern District of Ohio,
Eastern Division, Judge Benita Y. Pearson. The lawsuit is known as Freeman v. Crossroads Hospice
of Northeast Ohio LLC, et al., Case No. 5:20-cv-1579. The person who filed the lawsuit, Trista
Freeman, is called the “Plaintiff.” The named “Defendants” are Carrefour Associates LLC,
Crossroads Hospice of Cincinnati LLC, Crossroads Hospice of Cleveland LLC, Crossroads Hospice
of Dayton LLC, Crossroads Hospice of Northeast Ohio LLC, and Perry Farmer.


2. What is the lawsuit about?

Plaintiff alleges in this lawsuit that Defendants failed to pay her and others like her all overtime
earned because of Defendants’ alleged failure to properly calculate the regular rate for the purposes
of paying overtime compensation. Defendants deny the claims and maintain that the paid their
employees accurately and lawfully. The Court has not made any ruling on the merits of the claims.


3. What is a collective action?

In a “Collective Action,” one or more people called “Named Plaintiffs” sue on behalf of people who
have similar claims. When other employees who have similar claims opt into the Collective Action,
they become “Collective Members” or “Opt-in Plaintiffs.” You may opt into the Collective Action
and participate in the settlement of the lawsuit by signing and returning the enclosed Claim Form
and Release. Even if you joined the case, you should still complete and return the Claim Form.

4. Why is there a settlement?

The Court has not made any decisions concerning claims or defenses in favor of Plaintiff or
Defendants. The Parties agreed to this settlement with the intention to avoid further disputes and
litigation with the attendant inconvenience and expense. That way, they avoid the costs and
uncertainties of a trial, and the people affected will get compensation.




                                                  3
     Case: 5:20-cv-01579-BYP Doc #: 22-1 Filed: 12/17/20 27 of 35. PageID #: 167




                                  WHO IS IN THE SETTLEMENT
5. How do I know if I will be included in the settlement?
You will receive a settlement check if you are or were employed by Defendants as an hourly
employee employed by Defendants in Ohio who worked more than 40 hours in a workweek, and
who was paid additional compensation, including “Oncall” pay and “Emergency Incentive Pay”, and
who has at least $10.00 in alleged damages as determined through the Court-approved settlement,
from July 6, 2017 through October 20, 2020, and you properly complete, sign, and return the
enclosed Claim Form and Release by [date 90 days from mailing of Notice].

6. I’m not sure if I want to be included.

If you are still not sure whether you would like to be included, you can ask for free help. You can
contact Plaintiffs’ Counsel as follows:
                                        Robi J. Baishnab
                                    NILGES DRAHER LLC
                                    34 N. High Street, Ste. 502
                                     Columbus, Ohio 43215
                                    Email: rbaishnab@ohlaborlaw.com
                                         (234) 401-9089

                       THE SETTLEMENT BENEFITS – WHAT YOU GET
7. What does the settlement provide?

Defendant has agreed to pay $50,000.00 to be utilized to pay monies to you and others that are
covered by the settlement. The settlement amount will be used to pay settlement payments, Court-
approved attorneys’ fees and costs, settlement administration costs, and a Court-approved service
payment to the Named Plaintiff Freeman.
After subtracting attorneys’ costs and fees, the costs of settlement administration, and the service
payment, the remaining settlement funds for Collective Members will be divided proportionately
among individuals who are covered by the settlement based their respective equitable share as
determined through settlement negotiations and based on wage and hour data provided by
Defendants. Only those with a minimum estimated settlement amount of $10.00 are eligible to
participate in settlement. Should such employees not participate, their portion will not be paid and
will return to Defendants. Settlement checks that are not cashed within 180 days will be null and
void, and such funds will return to Defendants.

8. How much will my payment be and how was it calculated?

Based on the formula that has been approved by the Court, you are estimated to receive
approximately $_____. If this amount is $50 or more, half of your settlement award will be subject
to deductions for applicable taxes and withholdings like a standard paycheck, and for which you will
receive a W-2; and half of it will be reported on an IRS Form 1099. If your settlement award is less
than $50, the entire payment will be subject to deductions for applicable taxes and withholdings like
an standard paycheck, and for which you will receive a W-2. The allocation formula takes into
consideration the number of weeks that you worked for Defendant(s) during the period of July 6,

                                                 4
      Case: 5:20-cv-01579-BYP Doc #: 22-1 Filed: 12/17/20 28 of 35. PageID #: 168




2017 through October 20, 2020. The Settlement Agreement contains the exact allocation formula,
and you may obtain a copy of the Settlement Agreement by following the instructions in Paragraph
14 below.

                                    HOW YOU GET A PAYMENT
9. How can I get my payment?

To get your payment, you must fully complete and sign the enclosed Claim Form and Release and
mail it to the Claims Administrator in the enclosed envelope postmarked no later than [90 days from
date of mailing]. You may also e-mail or fax the Claim Form and Release to the Settlement Claims
Administrator, so that it is received no later than [90 days from date of mailing]. The Settlement
Claims Administrator’s complete contact information is:

                       Crossroads Hospice Settlement Claims Administrator
                                        P.O. Box _____
                                  Chanhassen, MN 55317-2006
                                      Fax: (952) 404-5750
                      Email: CrossroadsSettlement@noticeadministrator.com

If you return a properly completed Claim Form and Release by the deadline, you will be sent a
settlement check after all appeals have been exhausted.

10. When will I get my payment?

It is possible that there will be an appeal of the Court’s order approving the settlement. It is always
uncertain whether any appeals can be resolved, and resolving them can take time, perhaps more than
a year.

Provided that there are no appeals, you will be sent a check within approximately 30 to 60 days of
the expiration of the 90-day deadline to submit Claim Forms.

11. What am I giving up if I sign the Claim Form and Release to get a payment?

Once you agree to, sign, and return the Claim Form and Release, you cannot sue, continue to sue, or
be a party in any other lawsuit against Defendants relating to the claims at issue in this case during
the time period covered by the settlement. It also means that all of the Court’s orders will apply to
you and legally bind you. If you do not agree to, sign, and return Claim Form and Release by the
deadline, you will not participate in the settlement, you will not receive any payment in the
settlement, and you will not be bound by the Court’s orders.

                             THE LAWYERS REPRESENTING YOU
 12. Do I have a lawyer in this case?

Upon signing and returning the Claim Form and Release, you will be consenting to join this case,
and you will designate the law firm of Nilges Draher LLC to represent you. These lawyers are called
“Plaintiffs’ Counsel.” You will not be charged for these lawyers. You can find more information
about Plaintiffs’ Counsel at http://www.ohlaborlaw.com.

                                                  5
       Case: 5:20-cv-01579-BYP Doc #: 22-1 Filed: 12/17/20 29 of 35. PageID #: 169




You do not need to retain your own attorney in order to participate in the settlement.

 13. How will the lawyers be paid?

The Court has approved payment of attorneys’ fees in the amount of one-third (1/3) of the total
settlement amount, plus reimbursement of the attorneys’ actual out-of-pocket costs. These fees will
compensate Plaintiffs’ Counsel for investigating the facts, litigating the case, negotiating the
settlement, and Plaintiffs’ Counsel’s out-of-pocket costs.

                             GETTING MORE INFORMATION
 14. How do I get more information?

If you have other questions about the settlement, you can contact Plaintiffs’ Counsel at the address
and/or telephone number below.
                                          Robi J. Baishnab
                                    NILGES DRAHER LLC
                                    34 N. High Street, Ste. 502
                                      Columbus, Ohio 43215
                                    Email: rbaishnab@ohlaborlaw.com
                                           (234) 401-9089




                                                                                           44083663.2
4851-7983-4324, v. 1




                                                  6
Case: 5:20-cv-01579-BYP Doc #: 22-1 Filed: 12/17/20 30 of 35. PageID #: 170




                    Exhibit B
                          Claim Form




                                   1
      Case: 5:20-cv-01579-BYP Doc #: 22-1 Filed: 12/17/20 31 of 35. PageID #: 171




                  Freeman v. Crossroads Hospice of Northeast Ohio LLC, et al.
                           USDC, ND Ohio; Case No. 5:20-cv-1579


                              CLAIM FORM AND RELEASE
                                   INSTRUCTIONS

In order to receive any portion of the settlement funds described in the Notice of Settlement
(“Notice”), you must sign, date, and return this Claim Form and Release to the Settlement
Claims Administrator postmarked by ___[***90 days from sent***]____.


CHANGES OF ADDRESS
      It is your responsibility to keep a current address on file with the Settlement Claims
Administrator. Please make sure to notify the Settlement Claims Administrator of any change of address.


                       Crossroads Hospice Settlement Claims Administrator
                                        P.O. Box _____
                                  Chanhassen, MN 55317-2006
                                      Fax: (952) 404-5750
                      Email: CrossroadsSettlement@noticeadministrator.com

                                               [DATE].




                                                  2
       Case: 5:20-cv-01579-BYP Doc #: 22-1 Filed: 12/17/20 32 of 35. PageID #: 172




                                    CLAIM FORM AND RELEASE

    THIS FORM MUST BE POST-MARKED OR OTHERWISE SUBMITTED TO THE SETTLEMENT CLAIMS
                          ADMINISTRATOR NO LATER THAN [DATE].

I.     CONSENT TO JOIN
I understand that this lawsuit is being brought under the Fair Labor Standards Act of 1938, as
amended, 29 U.S.C. §§ 201, et seq. (“FLSA”) and related state laws. Pursuant to 29 U.S.C. §216(b),
I hereby consent and agree to join the case of Freeman v. Crossroads Hospice of Northeast Ohio
LLC, et al., Case No. 5:20-cv-1579 (“the Litigation”). I consent and agree to be bound by any action
by the Court. I further agree that the Plaintiff in the Litigation shall act as my agent and make all
decisions on my behalf concerning the Litigation, including the settlement thereof.

I hereby designate the law firm of Nilges Draher LLC to represent me in this action.

II.     RELEASE
My signature below constitutes a full and complete release and discharge of Carrefour Associates
LLC, Crossroads Hospice of Cincinnati LLC, Crossroads Hospice of Cleveland LLC, Crossroads
Hospice of Dayton LLC, Crossroads Hospice of Northeast Ohio LLC, and Perry Farmer
(“Defendants”) and any of their officers, directors, shareholders, employees, representatives,
corporate parents, corporate siblings, subsidiaries, predecessors, successors, affiliates thereof, and
otherwise related entities and any other persons acting by, through, under, or in concert with, any of
these persons or entities, and their successors by me and by my spouses, children, heirs, assigns,
administrators, executors, beneficiaries, conservators, successors, and offspring, from all federal,
state, and/or local wage-and-hour claims that were or could have been alleged in the Litigation,
including but not limited to unpaid wages, unpaid overtime compensation, liquidated damages,
interest, attorneys' fees and expenses pursuant to the FLSA and Ohio law through [DATE OF
COURT APPROVAL OF SETTLEMENT]. I understand that I do not waive, any rights or claims for
claims for workers’ compensation, claims for unemployment, or claims that cannot be released by
law. I also understand that I will not release any claims if I do not cash my settlement check.



 Full Legal Name (print)                              Signature



 Maiden or other names worked under                   Street Address



 E-mail Address                                       City, State and Zip Code



 Cell phone                                           Home Telephone Number
4823-6250-7476, v. 1


                                                  3
Case: 5:20-cv-01579-BYP Doc #: 22-1 Filed: 12/17/20 33 of 35. PageID #: 173




                    Exhibit C
                         Payment List
      Case: 5:20-cv-01579-BYP Doc #: 22-1 Filed: 12/17/20 34 of 35. PageID #: 174




No.    JLID       Class       41   188       $33.85         83    292    $36.56
                Payment       42   192       $26.19         84    293    $23.21
1     30      $72.12          43   196       $35.50         85    294    $13.28
2     35      $51.62          44   197       $60.27         86    315    $12.72
3     38      $19.59          45   199       $13.24         87    333    $12.12
4     40      $35.79          46   200       $24.84         88    371    $50.29
5     41      $135.30         47   202       $26.41         89    373    $23.43
6     43      $63.65          48   203       $11.76         90    374    $191.97
7     44      $50.78          49   205       $17.27         91    378    $19.58
8     45      $80.15          50   207       $11.24         92    380    $358.31
9     46      $27.69          51   208       $45.25         93    381    $23.37
10    48      $23.78          52   209       $11.19         94    384    $53.81
11    50      $18.31          53   211       $32.72         95    388    $435.31
12    51      $24.40          54   212       $49.00         96    389    $18.72
13    57      $13.33          55   214       $26.19         97    391    $277.42
14    58      $71.12          56   216       $10.34         98    392    $676.12
15    59      $36.80          57   218       $18.35         99    394    $13.31
16    60      $11.98          58   219       $64.81         100   395    $10.34
17    63      $146.77         59   220       $12.51         101   402    $53.58
18    67      $10.57          60   223       $30.77         102   403    $110.11
19    68      $18.03          61   227       $52.33         103   408    $11.38
20    69      $100.03         62   229       $11.16         104   414    $29.89
21    78      $17.74          63   230       $20.80         105   417    $153.15
22    82      $14.42          64   233       $63.77         106   424    $72.56
23    92      $17.75          65   236       $30.10         107   425    $28.29
24    106     $221.79         66   237       $73.37         108   426    $62.86
25    108     $32.78          67   239       $30.18         109   432    $11.10
26    109     $12.44          68   240       $57.02         110   440    $18.19
27    110     $16.85          69   248       $35.15         111   460    $11.17
28    112     $28.78          70   249       $46.38         112   465    $45.22
29    116     $15.88          71   251       $56.43         113   468    $18.66
30    119     $14.84          72   252       $39.28         114   474    $12.08
31    121     $41.82          73   253       $31.75         115   475    $76.42
32    122     $31.83          74   261       $15.66         116   479    $51.97
33    124     $12.77          75   266       $18.43         117   482    $12.89
34    126     $36.77          76   275       $36.76         118   483    $214.95
35    127     $21.30          77   280       $12.39         119   485    $53.39
36    133     $11.37          78   283       $21.59         120   487    $46.93
37    135     $23.47          79   284       $43.10         121   489    $15.68
38    161     $22.43          80   286       $56.02         122   490    $13.98
39    171     $32.41          81   287       $23.93         123   492    $18.93
40    181     $24.01          82   290       $10.00         124   493    $262.24


                                         2
      Case: 5:20-cv-01579-BYP Doc #: 22-1 Filed: 12/17/20 35 of 35. PageID #: 175




125   496     $1,356.68       167   607       $310.80       209   695     $64.66
126   499     $54.94          168   608       $6,571.43     210   700     $29.57
127   502     $37.89          169   610       $130.95       211   726     $168.09
128   506     $42.22          170   612       $98.61        212   727     $275.49
129   510     $30.54          171   613       $450.78       213   730     $23.76
130   515     $43.96          172   614       $124.24       214   734     $19.95
131   518     $171.54         173   615       $1,365.43     215   739     $11.16
132   519     $153.65         174   617       $81.86        216   746     $12.70
133   523     $18.85          175   618       $41.68        217   750     $137.54
134   524     $32.94          176   619       $149.70       218   751     $20.77
135   525     $57.74          177   620       $57.59        219   758     $20.32
136   526     $11.86          178   622       $58.05        220   792     $10.31
137   527     $24.26          179   623       $34.95        221   811     $14.51
138   528     $18.79          180   624       $78.51        222   817     $15.72
139   530     $70.95          181   626       $295.69       223   819     $68.86
140   531     $117.11         182   628       $95.18        224   832     $10.88
141   533     $46.05          183   630       $90.20        225   834     $92.26
142   534     $44.45          184   632       $36.88
143   535     $69.36          185   633       $13.07              Total   $23,272.48
144   536     $27.69          186   636       $81.99              Average $103.43
145   538     $12.69          187   640       $187.91
146   540     $41.13          188   641       $35.78
147   541     $31.59          189   642       $122.08
148   543     $11.50          190   643       $34.85
149   545     $29.10          191   645       $113.93
150   547     $12.48          192   648       $10.47
151   549     $38.26          193   649       $22.01
152   551     $212.75         194   652       $28.49
153   553     $69.19          195   664       $31.74
154   554     $40.70          196   665       $12.16
155   568     $25.54          197   669       $159.31
156   574     $44.97          198   670       $20.85
157   575     $256.65         199   673       $24.44
158   582     $304.17         200   674       $46.50
159   584     $17.35          201   675       $22.63
160   585     $41.01          202   677       $106.53
161   589     $23.29          203   682       $522.24
162   590     $10.79          204   684       $16.68
163   601     $30.26          205   688       $18.76
164   604     $89.71          206   689       $31.02
165   605     $32.43          207   692       $16.85
166   606     $27.80          208   693       $22.24


                                          3
